WYZANSKI, District Judge.
I concur exclusively on the ground that I always defer to an earlier decision by my brethren, except where the decision is remote in time, or except where the court seems to me to have been inescapably wrong. Neither of these conditions is present here. However, in order to make clear the desirability of a Supreme Court review of the problem, I add that were the matter res integra, and were I not, as I conceive, bound by the ruling in Stone’s Express, Inc. v. United States, D.C.Mass.1954, 122 F.Supp. 955, I should conclude that, by virtue of § 9(b) of the Administrative Procedure Act, 60 Stat. 242, the I.C.C. did not act ultra vires in entering its order of October 28, 1955. I am authorized to state that Judge FORD agrees with this view.